            Case 3:13-cv-00297-JAM Document 569 Filed         02/11/20
                                                           Jeffrey Alker
                                                                          Page 1 of 2 Civil-Trial (3/7/2011)
                                                                         Meyer
                                            HONORABLE:
                DEPUTY CLERK Y. Gutierrez                 RPTR/ECRO/TAPEDiana Huntington
TOTAL TIME: 4    hours 01    minutes
                   DATE:  2/11/2020       START TIME: 8:41 AM              END TIME: 2:10 PM
                                       LUNCH RECESS          FROM:     11:32 AM    TO: 1:00 PM
                               RECESS (if more than ½ hr)    FROM:                 TO:

CIVIL NO. 3:13-cv-00297-JAM


                                                                           Benjamin N. Luehrs, Robert Devin Keeler
                  Bruce Kirby, Inc.
                                                                                   Plaintiff’s Counsel
                             vs
      LaserPerformance (Europe) Limited, et al.                            Peter T. Fay, Robert B. Flynn
                                                                                   Defendant’s Counsel
                                          CIVIL JURY/COURT TRIAL
✔ .............Jury of        7 reported.    Jury sworn
  .............Juror #             excused.
✔ .............Jury Trial held ✔ Jury Trial continued until 2/13/2020            at 8:30 AM
   .............    Court Trial begun        Court Trial held Court Trial continued until _______________
    ............ Court Trial concluded      DECISION RESERVED
   .....#        Motion                                                       granted      denied      advisement
    ....#        Motion                                                       granted      denied        advisement
    ....#        Motion                                                       granted      denied        advisement
    ....#        Motion                                                       granted      denied        advisement
   ......        Oral Motion                                                  granted      denied      advisement
   ......        Oral Motion                                                 granted       denied        advisement
   ......        Oral Motion                                                 granted      denied       advisement
   ......        Oral Motion                                                 granted       denied        advisement
✔ ......         Charge Conference scheduled 2/12/2020 at 10:30 AM                          filed          docketed
   ......                                                                                  filed           docketed
   ......                                                                                  filed           docketed
   ......                                                                                 filed            docketed
   ......                                                                                 filed            docketed
✔ ............ Plaintiff(s) rests     ✔ Defendant(s) rests
   ............ Briefs(s) due  Pltf __________    Deft ________            Reply_________
   ............    Summations held    Court’s Charge to the Jury
   ...........   All full exhibits,   Verdict form, Interrogatories to the jury handed to jury
   ...........   Jury commences deliberations at
   ...........   Court orders jury to be fed at government expense (bill w/copy of jury sign-in sheet to finance clerk)
   ...........   SEE page 2 for verdict
 ✔ ...........   COPY TO: JURY CLERK with daily juror attendance sign-in sheet
             Case 3:13-cv-00297-JAM Document 569 Filed 02/11/20 Page 2 of 2

.........   Court declares MISTRIAL

.........   Verdict Form filed

.........   VERDICT:




.........   Court accepts verdict and orders verdict verified and recorded

.........   Jury Polled


                                 MISCELLANEOUS PROCEEDINGS
